Rodenbeck, J.:
In this proceeding the court cannot inquire into the question of the children’s welfare, and there being no question as to the jurisdiction and power of the County Court of Monroe county which committed them to the defendant, they must be remanded. (People ex rel. Sampson v. N. Y. C. Protectory, 93 App. Div. 196.) There is ample power in said County Court to modify its decree (Laws of 1910, chap. 611, § 15) and the relator should apply to that court for the relief sought in this proceeding or take proceedings in equity. (Matter of Knowack, 158 N. Y. 482.) The relator seems to be able to provide a home for her children and while perhaps not so good as might be desired, or even so good as they now have, her rights should be respected, but she cannot get relief in this proceeding.
*905The cases of People ex rel. Riesner v. N. Y. N. & C. Hospital (230 N. Y. 119) and Matter of Standish (197 App. Div. 176) are not in conflict with these views.
Writ dismissed and children remanded.